Citation Nr: 1537041	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-24 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling.

6.  Entitlement to an initial rating greater than 10 percent for residuals of a pilonidal cyst.

7.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD) with alcohol use disorder.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009, August 2013, and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2014 substantive appeal perfecting the issues of entitlement to an increased rating for residuals of a pilonidal cyst, entitlement to an increased rating for diabetes mellitus, type II, entitlement to an increased rating for peripheral neuropathy of the left lower extremity, and entitlement to an increased rating for peripheral neuropathy of the right lower extremity, and also in a May 2015 substantive appeal perfecting the issue of entitlement to an increased rating for PTSD with alcohol use, the Veteran requested a hearing before the Board.  

The Veteran has not been afforded a hearing with regard to the issues on appeal, the Veteran's claims must be remanded to afford him the requested Board hearing.  Although the Veteran did not specifically request a hearing regarding his claims for entitlement to service connection for peripheral neuropathy of the right and left upper extremities, he should be scheduled for a hearing before the Board with regard to all issues currently in appellate status, as he may offer testimony that is relevant to those claims.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing, and notify him of the scheduled hearing at his latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




